Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on November 9, 2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II of the restriction requirement overlap sufficiently such that search and examination of both groups would not be unduly burdensome.  The examiner agrees, and Groups I and II will be examined herein together.  Group III of the restriction requirement (claim 23) remains directed to a non-elected invention distinct from those of Groups I and II.  Thus, claims 1-22 are examined herein.
The requirement is still deemed proper and is therefore made FINAL.

					Objection
Claims 9 and 20 are objected to because in the last line of claim 9 and line 3 of claim 20, “Cu- Cu-Sn” appears to be a typographical error.  Appropriate correction is required.

         Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 8 (on which claim 9 depends) states that the SMA particles are comprised of Ni-Ti based alloys and/or Cu-based alloys.  However, claim 9 recites that the particles are selected from a Markush group that includes Ni-Al, Au-Cd, Fe-Pt, and Fe-Mn-Si-Cr-Ni, none of which would be within the scope of claim 8.  Thus claim 9 fails to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

				Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 3, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankrithi et al. (US 2008/0308683).
308 made of a shape memory alloy (i.e. a region “capable of assuming at least first and second positional orientations in response to the presence or absence of a thermal input”) connected to a rigid body structure 306 (i.e. a “non-thermally configurable region which is unitarily contiguous with” the above).  With respect to claim 12, any alterations in the shape or configuration of the prior art winglet resulting from thermal input (or lack thereof) can inherently be considered to define “two different aerodynamic configurations” as claimed.  With respect to claim 16, Sankrithi para. [0035] further discloses one or more thermal elements to provide heat for modification of the shape memory alloy, i.e. discloses the “thermal control system” as presently claimed.  Thus, the disclosure of Sankrithi et al. is held to anticipate the claimed invention.

Claims 1, 2, 3, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saucray (U.S. Patent 10,894,596). [Note: Saucray is a U.S. Patent issued from an application having a filing date prior to that of the present invention].
Saucray discloses an aircraft, including a wing and a winglet, the winglet including an element with shape memory 36 (i.e. (i.e. a region “capable of assuming at least first and second positional orientations in response to the presence or absence of a thermal input”) with a blocking cable 42 inserted therein (i.e. a “non-thermally configurable region which is unitarily contiguous with” the above).  With respect to claim 12, any alterations in the shape or configuration of the prior art winglet resulting from thermal input (or lack thereof) can inherently be considered to define “two different 

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 10, 13, 14, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi et al.
           Sankrithi discloses an aircraft including a wing and a winglet substantially as claimed, as detailed in item no. 7 supra.  Sankrithi does not specify the precise limitations as required by the instant claims.  However:
          With respect to instant claims 4, 7, 17 and 18, these claims recite that the materials employed are “sintered” or “3D laser-sintered”, i.e. they recite process limitations in product-by-process terms.  This is not seen as resulting in a patentable distinction between the prior art and the claimed invention because a product-by-process claim defines a product.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir. 1985).  The burden then shifts to Applicant to come forward with In re Marosi (218 USPQ 289, Fed.Cir. 1983).  In the present case, Applicant has not met this burden.  Thus, at a minimum, the materials as presently claimed are held to be prima facie obvious in view of the disclosure of Sankrithi, i.e. the materials used in the prior art appear to be physically the same as those which would result from sintering particles of the appropriate compositions.
           With respect to claims 5 and 6, Sankrithi para. [0033] indicates that the shape memory alloy employed therein may form a super elastic structure.  Therefore, the combination of shape memory and superelastic material is at best an obvious variant of what is disclosed by Sankrithi.  The statements above with respect to the product-by-process limitation of “sintered” particles apply equally as well in this instance.
          With respect to claims 10 and 21, Sankrithi para. [0033] indicates that the rigid body structure 306 may be made of aluminum or titanium.
          With respect to claims 13 and 14, Sankrithi para. [0043-0044] indicates that in use, the themal control of the shape memory elements in the prior art results in controlling the canting of the winglet between inboard and outboard angles.
          Thus, the disclosure of Sankrithi et al. is held to establish a prima facie case of obviousness of the presently claimed invention.

Claims 4, 7, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saucray.
          Saucray discloses an aircraft including a wing and a winglet substantially as claimed, as detailed in item no. 8 supra.  Saucray does not specify the precise limitations as required by the instant claims.  However:
product.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir. 1985).  The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi (218 USPQ 289, Fed.Cir. 1983).  In the present case, Applicant has not met this burden.  Thus, at a minimum, the materials as presently claimed are held to be prima facie obvious in view of the disclosure of Saucray, i.e. the materials used in the prior art appear to be physically the same as those which would result from sintering particles of the appropriate compositions.
          With respect to claims 13 and 14, Saucray col. 4, ll. 10-40 indicate that in operation, shape parameters of the winglet such as the angle between the plane of the winglet and the plane of the wing, the thickness and camber of the profile of the winglet, and the flexing of the winglet can be controlled.  This would result in the “different angular orientations” as presently claimed.
       Thus, the disclosure of Saucray is held to establish a prima facie case of obviousness of the presently claimed invention.

Claims 8, 9, 11, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi et al., alone or in view of Madsen et al. (US 2013/0309089).
Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saucray, alone or in view of Madsen et al.
Neither Sankrithi nor Saucray specify the composition of the shape memory alloy employed in the respective references.  However, the examiner takes official notice of the fact that Ni-Ti alloys are by far the most commonly used shape memory alloys.  As such, one of ordinary skill in the art would have read the term “shape memory” in Sankrithi et al. or Saucray as suggesting use of a Ni-Ti alloy.
          In any event, Madsen is directed to the use of shape memory alloys as active spars for aircraft wings such that they change shape in response to heating and cooling, i.e. Madsen is in a similar field of endeavor as Sankrithi or Saucray.  Madsen para. [0020] indicates that Ni-Ti alloys, as well as a number of the compositions recited in instant claims 9 and 19, are useful for this purpose.  Thus, at a minimum, the disclosure of Madsen et al. would have rendered it obvious for one of skill in the art to employ an alloy as presently claimed as the shape memory material of either Sankrithi et al. or Saucray.

                                          Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        March 2, 2022